Exhibit 10.3

EXECUTION

PURCHASE AGREEMENT

AMONG

MEDALLION FINANCIAL CORP.,

MEDALLION FINANCING TRUST I

AND

MERRILL LYNCH INTERNATIONAL

 

--------------------------------------------------------------------------------

Dated as of June 7, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Medallion Financial Corp.

$35,000,000 Preferred Securities

Fixed/Floating Rate Preferred Securities

(Liquidation Amount $1,000 per Preferred Security)

PURCHASE AGREEMENT

 

               

June 7, 2007

Merrill Lynch International

4 World Financial Center

250 Vesey Street, 7th Floor

New York, New York 10080

Ladies and Gentlemen:

Medallion Financial Corp., a Delaware corporation (the “Company”), and its
financing subsidiary, Medallion Financing Trust I, a Delaware statutory trust
(the “Trust,” and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you as purchaser (the
“Purchaser”), as follows:

Section 1. Issuance and Sale of Securities.

1.1 Introduction. The Offerors propose to issue and sell at the Closing (as
defined in Section 2.3.1 hereof) THIRTY-FIVE MILLION AND 00/100 ($35,000,000)
DOLLARS of the Trust’s Fixed/Floating Rate Preferred Securities, with a
liquidation amount of $1,000 per preferred security, bearing a fixed rate of
interest equal to 7.680% per annum through the Interest Payment Date in
September 2012 and thereafter, a variable rate of interest per annum, reset
quarterly, equal to LIBOR (as defined in the Indenture (as defined below)) plus
2.125% (the “Preferred Securities”), to the Purchaser.

1.2 Operative Agreements. The entire proceeds from the sale by the Trust to the
holders of the Preferred Securities shall be combined with the entire proceeds
from the sale by the Trust to the Company of its common securities (the “Common
Securities”), and shall be used by the Trust to purchase THIRTY-SIX MILLION
EIGHTY-THREE THOUSAND AND 00/100 ($36,083,000) DOLLARS in principal amount of
the Fixed/Floating Rate Junior Subordinated Notes (the “Junior Subordinated
Notes”) of the Company. The Preferred Securities and the Common Securities of
the Trust shall be issued pursuant to an Amended and Restated Trust Agreement
among Wilmington Trust Company, as property trustee (the “Property Trustee”) and
as Delaware trustee (the “Delaware Trustee”), the Administrative Trustees named
therein and the Company, to be dated as of the Closing Date and in substantially
the form heretofore delivered to

 

2



--------------------------------------------------------------------------------

the Purchaser (the “Trust Agreement”). The Junior Subordinated Notes shall be
issued pursuant to an Indenture (the “Indenture”), to be dated as of the Closing
Date, between the Company and Wilmington Trust Company, as indenture trustee
(the “Indenture Trustee”). The documents identified in this Section 1.2 and in
Section 1.1 are referred to herein as the “Operative Documents.” The Preferred
Securities, the Common Securities and the Junior Subordinated Notes are
collectively referred to as the “Securities.” All other capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to them in
the Indenture.

1.3 Rights of Purchaser. The Preferred Securities shall be offered and sold by
the Trust, directly or indirectly, to the Purchaser without registration of any
of the Preferred Securities or the Junior Subordinated Notes under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities laws in reliance upon exemptions from the registration
requirements of the Securities Act and other applicable securities laws. The
Offerors and the Purchaser have entered into this Agreement to set forth their
understanding as to their relationship and their respective rights, duties and
obligations.

1.4 Legends. Upon original issuance thereof, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Preferred Securities and Junior Subordinated Notes certificates shall each
contain a legend as required pursuant to any of the Operative Documents.

Section 2. Purchase of Preferred Securities.

2.1 Purchase Price. The aggregate purchase price shall be THIRTY-FOUR MILLION
EIGHT HUNDRED NINETY-FIVE THOUSAND AND 00/100 DOLLARS ($34,895,000) (the
“Purchase Price”), which Purchase Price is equal to 99.70% of the stated
liquidation amount of the Preferred Securities.

2.2 Closing and Delivery of Payment.

2.2.1 Closing; Closing Date. The closing (the “Closing”) for the sale and
purchase of the Preferred Securities by the Offerors to the Purchaser shall
occur at the offices of McKee Nelson LLP, 1919 M Street, NW, Suite 200,
Washington, DC 20036, or such other place as the parties hereto shall agree at
11:00 a.m. (New York time) on June 7, 2007, or such other later date as the
parties may designate (such date and time of delivery and payment for the
Preferred Securities being herein called the “Closing Date”). The Preferred
Securities shall be transferred and delivered to the Purchaser or its designee
against the payment of the Purchase Price to the Offerors in immediately
available funds on the Closing Date to a U.S. account designated in writing by
the Company at least two (2) business days prior to the Closing Date.

2.2.2 Delivery. Delivery of the Preferred Securities shall be made at such
location, and in such names and denominations, as the Purchaser shall designate
at least two (2) business days in advance of the Closing Date. The Company and
the Trust agree to have the Preferred Securities available for inspection and
checking by the Purchaser in Washington, DC not later than 1:00 P.M., New York
time, on the business day prior to the Closing Date.

 

3



--------------------------------------------------------------------------------

2.3 Fees and Expenses.

2.3.1 Costs and Expenses. If the transactions contemplated herein are
consummated, the Company hereby covenants and agrees that it shall pay or cause
to be paid (directly or by reimbursement) all costs and expenses incident to the
performance of the obligations of the Offerors under this Agreement, including
(i) other than as provided in the Fee Agreement dated of even date herewith
between Wilmington Trust Company and the Purchaser, all costs and expenses
incident to the authorization, issuance, sale and delivery of the Preferred
Securities and any taxes payable in connection therewith; (ii) the fees and
expenses of qualifying the Preferred Securities under the securities laws of the
several jurisdictions as provided in Section 6.4; and (iii) the fees and
expenses of the counsel, the accountants and any other experts or advisors
retained by the Company or the Trust, subject to reimbursement by the Purchaser
in the amount of $10,000. The Company shall not be responsible for paying or
causing to be paid (iv) other than as provided in the Fee Agreement dated of
even date herewith between Wilmington Trust Company and the Purchaser, the
reasonable fees and expenses of the Property Trustee, the Delaware Trustee, the
Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents; and (v) other than as provided in the Fee Agreement dated
of even date herewith between Wilmington Trust Company and the Purchaser, the
reasonable fees and disbursements of counsel for the Property Trustee, the
Delaware Trustee, the Indenture Trustee and any other trustee or paying agent
appointed under the Operative Documents (clauses (i) through (v) collectively,
the “Incidental Expenses”).

2.4 Reimbursement of Expenses. If the sale of the Preferred Securities provided
for in this Agreement is not consummated because any condition set forth in
Section 3 to be satisfied by either the Company or the Trust is not satisfied,
because this Agreement is terminated pursuant to Section 10 or because of any
failure, refusal or inability on the part of the Company or the Trust to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder other than by a reason of a default by the Purchaser, the
Company will reimburse the Purchaser upon demand for all reasonable Incidental
Expenses that shall have been incurred by the Purchaser in connection with the
proposed purchase and sale of the Preferred Securities. If the sale of the
Preferred Securities is not consummated because the Purchaser chooses to
terminate any potential transaction, each of the parties hereto shall pay its
respective fees and expenses incurred in connection herewith. The Company shall
not in any event be liable to the Purchaser for the loss of anticipated profits
from the transactions contemplated by this Agreement.

2.5 Failure to Close. If any of the conditions to the Closing specified in this
Agreement shall not have been fulfilled to the satisfaction of the Purchaser or
if the Closing shall not have occurred on or before 11:00 a.m. (New York time)
on June 7, 2007, then each party hereto, notwithstanding anything to the
contrary in this Agreement, shall be relieved of all further obligations under
this Agreement without thereby waiving any rights it may have by reason of such
nonfulfillment or failure; provided, however, that the obligations of the
parties under Sections 2.4 and 8 shall not be so relieved and shall continue in
full force and effect.

 

4



--------------------------------------------------------------------------------

Section 3. Closing Conditions. The obligations of the parties under this
Agreement on the Closing Date are subject to the following conditions:

3.1 Accuracy of Representations and Warranties. The representations and
warranties contained in this Agreement, and the statements of the Offerors made
in any certificates pursuant to this Agreement, shall be accurate as of the date
of delivery of the Preferred Securities.

3.2 Opinions of Counsel. On the Closing Date, the Purchaser shall have received
the following favorable opinions or certificate, as the case may be, each dated
as of the Closing Date: (a) from Willkie Farr & Gallagher LLP, special counsel
for the Company and addressed to the Purchaser in substantially the form set
forth on Exhibit A-1 attached hereto and incorporated herein by this reference,
(b) either (i) an Officers’ Certificate, from the General Counsel or Chief Legal
Officer of the Company, or (ii) if the Company does not have a General Counsel
or Chief Legal Officer, an Officers’ Certificate from the Chief Executive
Officer, President or Executive Vice President of the Company, and the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company, in each case
addressed to the Purchaser in substantially the form set forth on Exhibit A-2
attached hereto and incorporated herein by this reference, (c) from Willkie
Farr & Gallagher LLP, special tax counsel for the Trust and addressed to the
Purchaser in substantially the form set forth on Exhibit A-3 attached hereto and
incorporated herein by this reference, (d) from Morris James LLP, special
Delaware counsel to the Trust and addressed to the Purchaser and the Offerors,
in substantially the form set forth on Exhibit A-4 attached hereto and
incorporated herein by this reference, and (e) from Morris James LLP, special
counsel to the Indenture Trustee, the Property Trustee and the Delaware Trustee
and addressed to the Purchaser and the Offerors, in substantially the form set
forth on Exhibit A-5 attached hereto and incorporated herein by this reference.
Each opinion addressed to the Purchaser shall state that the first entity, if
any, to which the Purchaser transfers any of the Preferred Securities, and, if
such transferee is a warehouse lender, the next subsequent transferee that is
not a warehouse lender (each, a “Subsequent Purchaser”), shall be entitled to
rely on such opinion.

3.3 Officer’s Certificate. The Company shall have furnished to the Purchaser a
certificate of the Company, signed by the Chief Executive Officer, President or
an Executive Vice President and by the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Company, and the Trust shall have furnished to the
Purchaser a certificate of the Trust, signed by an Administrative Trustee of the
Trust, in each case dated the Closing Date, and, in the case of the Company, as
to 3.3.1 and 3.3.2 below and, in the case of the Trust, as to 3.3.1 below:

3.3.1 the representations and warranties in this Agreement are true and correct
on and as of the Closing Date with the same effect as if made on the Closing
Date, and the Company and the Trust have complied in all material respects with
all the agreements and satisfied all the conditions on either of their part to
be performed or satisfied at or prior to the Closing Date; and

3.3.2 since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the financial condition, earnings,
business or assets of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions occurring in the ordinary course of
business.

3.4 No Subsequent Change. Subsequent to the execution of this Agreement, there

 

5



--------------------------------------------------------------------------------

shall not have been any change, in or affecting the financial condition,
earnings, business or assets of the Company and its subsidiaries taken as a
whole, whether or not occurring in the ordinary course of business, the effect
of which is, in the Purchaser’s judgment, so material and adverse as to make it
impractical or inadvisable to proceed with the purchase of the Preferred
Securities.

3.5 Purchase Permitted by Applicable Laws; Legal Investment. The purchase of and
payment for the Preferred Securities as described in this Agreement shall
(a) not be prohibited by any applicable law or governmental regulation, (b) not
subject the Purchaser to any material penalty under or pursuant to any
applicable law or governmental regulation, and (c) be permitted by the laws and
regulations of the jurisdictions to which the Purchaser is subject.

3.6 Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.

3.7 Information. Prior to or on the Closing Date, the Offerors shall have
furnished to the Purchaser and its counsel such further information,
certificates, opinions and documents as the Purchaser or its counsel may
reasonably request.

If any of the conditions specified in this Section 3 shall not have been
fulfilled or waived when and as required in this Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Agreement shall not be reasonably satisfactory in form and substance to the
Purchaser or its counsel, this Agreement and all the Purchaser’s obligations
hereunder may be canceled at, or any time prior to, the Closing Date by the
Purchaser. Notice of such cancellation shall be given to the Offerors in writing
or by telephone or facsimile confirmed in writing.

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or its counsel in connection with the
Operative Documents and the transactions contemplated hereby and thereby shall
be deemed to be a representation and warranty of the Trust and/or the Company,
as the case may be, and not by such trustee or officer in any individual
capacity.

Section 4. Representations and Warranties of the Offerors. The Offerors jointly
and severally represent and warrant to the Purchaser as of the date hereof and
as of the Closing Date as follows:

4.1 Securities Laws Matters:

(i) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on any of their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration under the Securities Act of
any of the Securities.

 

6



--------------------------------------------------------------------------------

(ii) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf has (i) offered for sale or solicited
offers to purchase the Securities, (ii) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities, or (iii) engaged in
any “directed selling efforts” within the meaning of Regulation S under the
Securities Act (“Regulation S”) with respect to the Securities.

(iii) The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated interdealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

(iv) The Company is registered as a closed-end investment company that has
elected to be treated as a “business development company” under the Investment
Company Act and is in compliance with the terms thereof except where failure to
comply with such terms could not reasonably be expected to, singly or in the
aggregate, have a Material Adverse Effect.

(v) The Trust is not, and, immediately following consummation of the
transactions contemplated hereby and the application of the net proceeds
therefrom, the Trust will not be, an “investment company” within the meaning of
Section 3(a) of the Investment Company Act.

(vi) Neither the Company nor the Trust has paid or agreed to pay to any person
or entity, directly or indirectly, any fees or other compensation for soliciting
another to purchase any of the Securities, except for the fee payable to the
Company’s introducing agent; provided, that such introducing agent has an
agreement with the Purchaser.

(vii) When issued, the Securities will not constitute 10% or more of the
outstanding voting Securities of the Company and will not represent a
controlling interest in the Company.

4.2 Standing and Qualification of the Trust. The Trust has been duly created and
is validly existing in good standing as a statutory trust under the Delaware
Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory Trust Act”) with
all requisite power and authority to own property and to conduct the business it
transacts and proposes to transact and to enter into and perform its obligations
under the Operative Documents to which it is a party. The Trust is duly
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the condition (financial or otherwise),

 

7



--------------------------------------------------------------------------------

earnings, business, prospects or assets of the Trust, whether or not occurring
in the ordinary course of business. The Trust is not a party to, or otherwise
bound by, any agreement other than the Operative Documents. The Trust is under
current law classified for federal income tax purposes as a grantor trust and
not as an association or publicly traded partnership taxable as a corporation.

4.3 Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date specified in Section 2.3.1, will have been duly
executed and delivered by the Company and the Administrative Trustees of the
Trust, and, assuming due authorization, execution and delivery by the Property
Trustee and the Delaware Trustee, will be a legal, valid and binding obligation
of the Company and the Administrative Trustees, enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity. Each of the Administrative Trustees of the Trust is an employee of the
Company or one of its subsidiaries and has been duly authorized by the Company
to execute and deliver the Trust Agreement. To the knowledge of the
Administrative Trustees, the Trust is not in violation of any provision of the
Statutory Trust Act. Each representation made by the Company pursuant to the
Trust Agreement is true and correct.

4.4 The Indenture. The Indenture has been duly authorized by the Company and, on
the Closing Date, will have been duly executed and delivered by the Company,
and, assuming due authorization, execution and delivery by the Indenture
Trustee, will be a legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.

4.5 Preferred Securities and Common Securities. The Preferred Securities and the
Common Securities have been duly authorized by the Trust and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser in
accordance with this Agreement, in the case of the Preferred Securities, and to
the Company in accordance with the Common Securities Subscription Agreement
between the Company and the Trust, dated as of the Closing Date, in the case of
the Common Securities, will be validly issued, fully paid and nonassessable and
will represent undivided beneficial interests in the assets of the Trust
entitled to the benefits of the Trust Agreement, enforceable against the Trust
in accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity. The issuance of the Securities is not subject to preemptive or other
similar rights. On the Closing Date, all of the issued and outstanding Common
Securities will be directly owned by the Company free and clear of any pledge,
security interest, claim, lien or other encumbrance (each, a “Lien”).

4.6 Junior Subordinated Notes. The Junior Subordinated Notes have been duly
authorized by the Company and, on the Closing Date, will have been duly executed
and delivered to the Indenture Trustee for authentication in accordance with the
Indenture and, when authenticated in the manner provided for in the Indenture
and delivered to the Trust against payment therefor in accordance with the
Junior Subordinated Note Subscription Agreement between the Company and the
Trust, dated as of the Closing Date, will constitute legal, valid and

 

8



--------------------------------------------------------------------------------

binding obligations of the Company entitled to the benefits of the Indenture
enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.

4.7 Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes the legal, valid and
binding obligation of the Company and the Trust, enforceable against the Company
and the Trust in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

4.8 Defaults. Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes by the Offerors, nor the purchase of
the Junior Subordinated Notes by the Trust, the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, the
consummation of the transactions contemplated herein or therein, or the use of
the proceeds therefrom, (i) will conflict with or constitute a breach of, or a
default under, the Trust Agreement or the charter or bylaws of the Company or
any subsidiary of the Company or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, governmental authority,
agency or instrumentality or court, domestic or foreign, having jurisdiction
over the Trust, or the Company or any of its subsidiaries, or their respective
properties or assets (collectively, “Governmental Entities”), (ii) will conflict
with or constitute a violation or breach of, or a default or Repayment Event (as
defined below) under, or result in the creation or imposition of any Lien upon
any property or assets of the Trust, the Company or any of the Company’s
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Trust, the Company
or any of its subsidiaries is a party or by which it or any of them may be
bound, or (B) any of the property or assets of any of them is subject, or any
judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which have
been waived or which (X) could not reasonably be expected to, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents and (Y) could not reasonably be expected to, singly or
in the aggregate, have a material adverse effect on the financial condition,
earnings, business, liabilities and assets of the Company and its subsidiaries
taken as a whole, whether or not occurring in the ordinary course of business (a
“Material Adverse Effect”); provided, however, that neither (a) a change in any
applicable law or in GAAP (as defined in Section 4.15(a)) or (b) general
economic conditions shall be considered in determining whether there has been a
Material Adverse Effect or (iii) require the consent, approval, authorization or
order of any court or Governmental Entity. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a
material portion of such indebtedness by the Trust or the Company or any of its
subsidiaries prior to its scheduled maturity.

4.9 Organization, Standing and Qualification of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of Delaware, with all requisite corporate power and authority to
own, lease and operate its properties

 

9



--------------------------------------------------------------------------------

and conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified could
not reasonably be expected to, singly or in the aggregate, have a Material
Adverse Effect.

4.10 Subsidiaries of the Company. The Company has no subsidiaries that are
material to its business, financial condition or earnings other than those
subsidiaries listed on Schedule 4.10 attached hereto (the “Significant
Subsidiaries”). Each Significant Subsidiary has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction in
which it is chartered or organized, with all requisite power and authority to
own its properties and conduct the business it transacts and proposes to
transact. Each Significant Subsidiary is duly qualified to transact business and
is in good standing as a foreign entity in each jurisdiction where the nature of
its activities requires such qualification, except where the failure of any such
Significant Subsidiary to be so qualified could not reasonably be expected to,
singly or in the aggregate, have a Material Adverse Effect.

4.11 Government Licenses. Each of the Trust, the Company and each of its
subsidiaries hold all necessary approvals, authorizations, orders, licenses,
certificates and permits (collectively, “Government Licenses”) of and from
Governmental Entities necessary to conduct its respective business as now being
conducted, and neither the Trust, the Company nor any of the Company’s
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Government License, except where the failure to be
so licensed or approved or the receipt of an unfavorable decision, ruling or
finding, could not reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect; all of the Government Licenses are valid and in full
force and effect, except where the invalidity or the failure of such Government
Licenses to be in full force and effect, could not reasonably be expected to,
singly or in the aggregate, have a Material Adverse Effect; and the Company and
its subsidiaries are in compliance with all applicable laws, rules, regulations,
judgments, orders, decrees and consents, except where the failure to be in
compliance could not reasonably be expected to, singly or in the aggregate, have
a Material Adverse Effect.

4.12 Stock. All of the issued and outstanding shares of capital stock, equity or
membership interests of the Company and each of its subsidiaries are validly
issued, fully paid and nonassessable; except as set forth on Schedule 4.12, all
of the issued and outstanding capital stock, equity or membership interests of
each subsidiary of the Company is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equitable right; and none of
the issued and outstanding capital stock, equity or membership interests of the
Company or any subsidiary was issued in violation of any preemptive or similar
rights arising by operation of law, under the charter or by-laws of such entity
or under any agreement to which the Company or any of its subsidiaries is a
party.

4.13 Property. Each of the Trust, the Company and each subsidiary of the Company
has good and sufficient title to all of its respective real and personal
properties; and all of the leases and subleases under which the Trust, the
Company or any subsidiary of the Company holds properties are in full force and
effect, except where the failure of such leases and subleases

 

10



--------------------------------------------------------------------------------

to be in full force and effect could not reasonably be expected to, singly or in
the aggregate, have a Material Adverse Effect and none of the Trust, the Company
or any subsidiary of the Company has any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of the Trust, the Company or
any subsidiary of the Company under any such leases or subleases, or affecting
or questioning the rights of such entity to the continued possession of the
leased or subleased premises under any such lease or sublease, except for such
claims that could not reasonably be expected to, singly or in the aggregate,
have a Material Adverse Effect.

4.14 Conflicts, Authorizations and Approvals. Neither the Company nor any of its
subsidiaries is (i) in violation of its respective charter, bylaws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which either the Company or any such subsidiary is a party or by
which it or any of them may be bound or to which any of the property or assets
of any of them is subject, except, in the case of clause (ii), where such
default could not reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any Governmental
Entity, other than those that have been made or obtained, is necessary or
required for the performance by the Trust or the Company of their respective
obligations under the Operative Documents, as applicable, or the consummation by
the Trust and the Company of the transactions contemplated by the Operative
Documents.

4.15 Financial Statements.

(a) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries at December 31,
2006 and for each of the three years in the period ended December 31, 2006 (the
“Financial Statements”) and the interim unaudited consolidated financial
statements of the Company and its consolidated subsidiaries at March 31, 2007
(the “Interim Financial Statements”) provided to the Purchaser are the most
recently available audited and unaudited consolidated financial statements of
the Company and its consolidated subsidiaries, respectively, and fairly present
in all material respects, in accordance with accounting principles generally
accepted in the United States of America (“GAAP”), the consolidated financial
position of the Company and its subsidiaries as of such dates, and the
consolidated results of their operations and their cash flows for each of the
periods set forth in the Financial Statements and Interim Financial Statements.
The Interim Financial Statements include all adjustments, consisting only of
normal recurring accruals, necessary to summarize fairly the Company’s financial
position and results of operations. Such consolidated financial statements and
schedules have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as otherwise noted therein).

(b) Since March 31, 2007, there has not been (A) any material adverse change or
development with respect to the financial condition, earnings, business or
assets of the Company and its subsidiaries, taken as a whole, whether or not
occurring in the ordinary course of business or (B) any dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock other than regular quarterly dividends on the Company’s capital stock.

 

11



--------------------------------------------------------------------------------

(c) The accounting firm of the Company that issued its opinion on the Financial
Statements is a registered public accounting firm within the meaning of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission (“SEC”) thereunder.

4.16 No Undisclosed Liabilities. None of the Trust, the Company nor any of its
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its subsidiaries that could reasonably be expected to give rise
to any such liability) and which are required, in accordance with GAAP, the be
disclosed in the Financial Statements or the Interim Financial Statements,
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and the notes thereto and (ii) normal fluctuations in the
amount of the liabilities referred to in clause (i) above, whether by the entry
into a contract or otherwise, occurring in the ordinary course of business of
the Trust, the Company and all of its subsidiaries since the date of the most
recent balance sheet included in such Financial Statements.

4.17 Litigation. There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Trust after due inquiry, threatened
against or affecting the Trust or the Company or any of the Company’s
subsidiaries, except for such actions, suits or proceedings that could not
reasonably be expected to, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and the aggregate of all pending legal or
governmental proceedings to which the Trust or the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the business,
are not expected to result in a Material Adverse Effect. Neither the Company nor
the Trust is party to or otherwise the subject of any consent decree, memorandum
of understanding, written commitment or other written supervisory agreement or
enforcement action with any Governmental Entity except for any such decree,
memorandum of understanding, commitment, supervisory agreement or action that
could not reasonably be expected to, singly or in the aggregate, have a Material
Adverse Effect.

4.18 No Labor Disputes. No labor dispute with the employees of the Trust, the
Company or any of its subsidiaries exists or, to the knowledge of the executive
officers of the Trust or the Company, is imminent, except those which could not
reasonably be expected to, singly or in the aggregate, have a Material Adverse
Effect.

4.19 [Reserved.]

4.20 Tax Returns. The Company and each of the Significant Subsidiaries have
timely filed all Tax Returns (defined below) required to be filed by them, and
all such Tax Returns are true, correct and complete in all material respects.
The Company and each of the Significant Subsidiaries have timely paid in full or
provided adequate reserves for all material Taxes required

 

12



--------------------------------------------------------------------------------

to be paid by them (whether or not such amounts are shown as due on any Tax
Return). Neither the Company nor any of the Significant Subsidiaries has
received notice of any federal, state, or other Tax audits or deficiency
assessments (proposed or asserted) except as set forth on Schedule 4.20. As used
herein, the terms “Tax” or “Taxes” mean (i) all federal, state, local, and
foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any Governmental Entity, and (ii) all
liabilities in respect of such amounts arising as a result of being a member of
any affiliated, consolidated, combined, unitary or similar group, as a successor
to another person or by contract. As used herein, the term “Tax Returns” means
all federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.

4.21 Taxes. The Trust is not subject to United States federal income tax with
respect to income received or accrued on the Junior Subordinated Notes. The
Trust is not, or will not be within ninety (90) days of the date hereof, subject
to more than a de minimis amount of other taxes, duties or other charges imposed
by a Governmental Entity.

4.22 Books and Records. The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.23 Insurance. The Company and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby, including, but not limited to, real or
personal property owned or leased against theft, damage, destruction, act of
vandalism and all other risks customarily insured against. All policies of
insurance and fidelity or surety bonds insuring the Company or any of the
Significant Subsidiaries or the Company’s or Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect. The Company and each of the Significant Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Significant Subsidiary has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

4.24 Corporate Funds. The Company and its subsidiaries or any person acting on
behalf of the Company and its subsidiaries including, without limitation, any
director, officer, agent or employee of the Company or its subsidiaries has not,
directly or indirectly, while acting

 

13



--------------------------------------------------------------------------------

on behalf of the Company and its subsidiaries (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) knowingly made any other
unlawful payment.

4.25 Environmental Laws. Except as could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect, (i) the
Company and its subsidiaries have been and are in compliance with applicable
Environmental Laws (as defined below), (ii) none of the Company or any of its
subsidiaries has at any time released (as such term is defined in CERCLA (as
defined below)) or otherwise disposed of Hazardous Materials (as defined below)
on, to, in, under or from any of the real property owned, leased, occupied,
operated or managed by the Company or any of its subsidiaries (the “Properties”)
or any other real properties previously owned, leased or operated by the Company
or any of its subsidiaries, (iii) neither the Company nor any of its
subsidiaries intends to use the Properties or any subsequently acquired
properties, other than in compliance with applicable Environmental Laws,
(iv) neither the Company nor any of its subsidiaries has received any notice of,
or has any knowledge of any occurrence or circumstance which with notice or
passage of time or both would give rise to, a claim under or pursuant to any
Environmental Law with respect to the Properties, any other real properties
previously owned, leased, occupied or operated by the Company or any of its
subsidiaries, or their respective assets or arising out of the conduct of the
Company or its subsidiaries, (v) none of the Properties are included or, to the
Company’s knowledge, proposed for inclusion on the National Priorities List
issued pursuant to CERCLA by the United States Environmental Protection Agency
or, to the Company’s knowledge, proposed for inclusion on any similar list or
inventory issued pursuant to any other Environmental Law or issued by any other
Governmental Entity, (vi) none of the Company, any of its subsidiaries or agents
or, to the Company’s knowledge, any other person or entity for whose conduct any
of them is or may be held responsible, has generated, manufactured, refined,
transported, treated, stored, handled, disposed, transferred, produced or
processed any Hazardous Material at any of the Properties, except in compliance
with all applicable Environmental Laws, and has not transported or arranged for
the transport of any Hazardous Material from the Properties or any other real
properties previously owned, leased or operated by the Company or any of its
subsidiaries to another property, except in compliance with all applicable
Environmental Laws, (vii) no lien has been imposed on the Properties by any
Governmental Entity in connection with the presence on or off such Property of
any Hazardous Material, and (viii) none of the Company, any of its subsidiaries
or, to the Company’s knowledge, any other person or entity for whose conduct any
of them is or may be held responsible, has entered into or been subject to any
consent decree, compliance order, or administrative order with respect to the
Properties or any facilities or improvements or any operations or activities
thereon.

As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response,

 

14



--------------------------------------------------------------------------------

Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§ 9601-9675
(“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49 U.S.C.
§§ 5101-5127, the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C.
§§ 2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.

4.26 [Reserved].

4.27 [Reserved].

4.28 OSHA Compliance. Neither the Company nor any of its subsidiaries is in
violation of any federal or state law or regulation relating to occupational
safety and health and the Company and its subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and each of its
subsidiaries is in compliance with all terms and conditions of any such permit,
license or approval, except any such violation of law or regulation, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate result in a Material Adverse Effect.

Section 5. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company and the Trust as
follows:

5.1 General Solicitation. Neither the Purchaser, nor any of the Purchaser’s
affiliates, nor any person acting on the Purchaser’s or the Purchaser’s
affiliates’ behalf has engaged, or will engage, in any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Preferred
Securities.

5.2 Purchase. The Purchaser understands and acknowledges that the Preferred
Securities and the Notes (i) have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any other applicable securities
law, (ii) are being offered for sale by the Trust in transactions not requiring
registration under the Securities Act and (iii) may not be offered, sold,
pledged or otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto. The Purchaser represents and warrants that it is purchasing the
Preferred Securities for its own account and not with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the

 

15



--------------------------------------------------------------------------------

Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Preferred Securities pursuant to an
effective registration statement under the Securities Act or under Rule 144A or
any other exemption from registration available under the Securities Act or any
other applicable securities law. The Purchaser understands that no public market
exists for any of the Preferred Securities, and that it is unlikely that a
public market will ever exist for the Preferred Securities. The Purchaser
intends to transfer the Preferred Securities to U.S. Capital Fund VI, Ltd. The
Purchaser does not intend to distribute the Preferred Securities in
contravention of the Securities Act or any other applicable securities laws.

5.3 Qualified Purchasers. The Purchaser has not offered or sold, and will not
arrange for the offer or sale of, the Preferred Securities except (i) to those
the Purchaser reasonably believes are institutional “accredited investors”
(within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of
Regulation D), (ii) in an offshore transaction complying with Rule 903 of
Regulation S or (iii) in any other manner that does not require registration of
the Preferred Securities under the Securities Act. In connection with each such
sale, the Purchaser has taken or will take reasonable steps to ensure that any
Subsequent Purchaser is aware that (a) such sale is being made in reliance on an
exemption under the Securities Act and (b) future transfers of the Preferred
Securities may not be made except in compliance with applicable securities laws.

5.4 Offering Circulars. Neither the Purchaser nor its representatives will
include any nonpublic information about the Company, the Trust or any of their
affiliates in any registration statement, prospectus, offering circular or
private placement memorandum used in connection with any purchase or
securitization of Preferred Securities or any interest therein without the prior
written consent of the Trust and the Company.

5.5 Qualifications of Purchaser. The Purchaser represents and warrants that it
is an institutional “accredited investor” within the meaning of subparagraph
(a)(1), (2), (3) or (7) of Rule 501 of Regulation D under the Securities Act and
that it is a “qualified purchaser” (as determined in accordance with
Section 2(a)(51) of the Investment Company Act of 1940, as amended) not formed
solely for the purpose of owning the Preferred Securities.

5.6 Diligence. The Purchaser represents and warrants that (i) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers in connection herewith to the extent it has deemed
necessary; (ii) it has had a reasonable opportunity to ask questions of and
receive answers from officers and representatives of the Offerors concerning
their respective financial condition and results of operations and the purchase
of the Preferred Securities and any such questions have been answered to its
satisfaction; (iii) it has had the opportunity to review all publicly available
records and filings concerning the Offerors and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision;
and (iv) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary and not
upon any view expressed by the Offerors.

 

16



--------------------------------------------------------------------------------

Section 6. Covenants of the Offerors. The Offerors covenant and agree with the
Purchaser as follows:

6.1 Compliance with Representations and Warranties. During the period from the
date of this Agreement to the Closing Date, the Offerors shall use commercially
reasonable efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 4 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.

6.2 Sale and Registration of Securities. Neither the Company nor the Trust will,
nor will either of them permit any of its Affiliates to, nor will either of them
permit any person acting on its or their behalf (other than the Purchaser and
its affiliates) to, directly or indirectly, (i) resell any Preferred Securities
that have been acquired by it, (ii) sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the sale of the Preferred
Securities in any manner that would require the registration of the Securities
under the Securities Act or (iii) make offers or sales of any such Security, or
solicit offers to buy any such Security, under any circumstances that would
require the registration of any of such Securities under the Securities Act.

6.3 Lock Up. Neither the Company nor the Trust will, until one hundred eighty
(180) days following the Closing Date (the “Lock Up Period”), without the
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly (any such action, a “Follow-on
Offering”), (i) any Preferred Securities or other securities of the Trust other
than as contemplated by this Agreement or (ii) any other securities convertible
into, or exercisable or exchangeable for, any Preferred Securities or other
securities of the Trust. In the event the Company and the Trust contemplate a
Follow-on Offering within the Lock Up Period and obtain the Purchaser’s written
consent in accordance with this Section 6.3, the Offerors agree to grant
StoneCastle Securities, LLC (“StoneCastle”) a right of first refusal to provide
financing to the Offerors with respect to such Follow-on Offering provided that
StoneCastle can provide the financing on terms no less favorable to the Company
and the Trust than the terms they would otherwise be able to obtain.

6.4 Qualification of Securities. The Company and the Trust will, if necessary,
arrange for the qualification of the Preferred Securities for sale under the
laws of the State of New York, and such other jurisdictions as the Purchaser may
designate and will maintain such qualifications in effect so long as required
for the sale of the Preferred Securities. The Company or the Trust, as the case
may be, will promptly advise the Purchaser of the receipt by the Company or the
Trust, as the case may be, of any notification with respect to the suspension of
the qualification of the Preferred Securities for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose.

6.5 Use of Proceeds. At the Closing, the Trust shall use the proceeds from the
sale of the Preferred Securities and the Common Securities to purchase the
Junior Subordinated Notes from the Company.

6.6 Investment Company. So long as any of the Securities are outstanding,
(i) the Securities shall not be listed on a national securities exchange
registered under Section 6 of the

 

17



--------------------------------------------------------------------------------

Exchange Act or quoted in a U.S. automated interdealer quotation system,
(ii) neither the Company nor the Trust shall be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under Section 8 of the Investment Company Act, and, the
Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3) and (iii) the Trust shall not engage in any activity which would
cause it to be an “investment company” under the provisions of the Investment
Company Act.

6.7 Solicitation and Advertising. Neither the Company nor the Trust will, nor
will either of them permit any of their Affiliates or any person acting on their
behalf to (except that neither the Company nor the Trust shall be responsible
for the actions of the Purchaser or its affiliates), (i) engage in any “directed
selling efforts” within the meaning of Regulation S under the Securities Act or
(ii) engage in any form of “general solicitation or general advertising” (within
the meaning of Regulation D) in connection with any offer or sale of any of the
Securities.

6.8 Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of
the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, or the Offerors are not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser in
connection with any proposed transfer, any information required to be provided
by Rule 144A(d)(4) under the Securities Act, if applicable. The information
provided by the Offerors pursuant to this Section 6.8 will not, at the date
thereof, contain any untrue statement of a material fact. If the Company and the
Trust are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient information as required
above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the Securities, and the prospective purchasers designated by such
holders, from time to time, of the Securities.

6.9 Reports. So long as any of the Securities are outstanding, each of the
Company and the Trust shall furnish to (i) each holder or prospective purchaser
of the Securities, and (ii) any Ratings Agency pursuant to a request by the
Purchaser, a duly completed and executed certificate in the form attached hereto
as Exhibit B, including the financial statements referenced in such Exhibit,
which certificate and financial statements shall be so furnished by the Company
and the Trust not later than forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company and not later
than ninety (90) days after the end of each fiscal year of the Company.
Notwithstanding the foregoing, neither the Company nor the Trust shall deliver
such certificate or financial statements unless the recipient thereof (other
than any Ratings Agency) shall have agreed to be bound to confidentiality
restrictions substantially similar to Section 6.10 hereof.

6.10 Confidential Information. For the purposes hereof, “Confidential
Information” means information delivered to the Purchaser, any subsequent holder
of the Securities or any beneficial owner of the Securities by or on behalf of
the Company or the Trust in connection with

 

18



--------------------------------------------------------------------------------

the transactions contemplated by or otherwise pursuant to this Agreement,
including, without limitation, the certificates and financial statements
delivered pursuant to Section 6.9 and other information provided by the Company
or the Trust; provided, that such term does not include information that (a) was
publicly known or otherwise known to the Purchaser, any subsequent holder of the
Securities or any beneficial owner of the Securities prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
in violation of any obligation of confidentiality by the Purchaser, any
subsequent holder of the Securities or any beneficial owner of the Securities or
any person acting on their behalf or (c) otherwise becomes known to the
Purchaser, any subsequent holder of the Securities or any beneficial owner of
the Securities other than through disclosure by the Company or the Trust. The
Purchaser, any subsequent holder of the Securities and any beneficial owner of
the Securities shall maintain the confidentiality of such Confidential
Information and shall not share, deliver or otherwise disclose the Confidential
Information to any other person or entity; provided, that the Purchaser, any
subsequent holder of the Securities or any beneficial owner of the Securities
may share, deliver or disclose Confidential Information to (i) their respective
directors, officers, employees and, to the extent such disclosure relates to its
investment contemplated by this Agreement, outside advisors and a subsequent
holder or beneficial owner of the Securities, provided, that such person or
entity agrees to be bound to confidentiality restrictions substantially similar
to this Section 6.10 or (ii) any other person to which such sharing, delivery or
disclosure is required (x) to effect compliance with any applicable law, rule,
regulation or order, (y) in response to any subpoena or other legal process or
(z) in connection with any litigation to which the Purchaser, any subsequent
holder of the Securities or any beneficial owner of the Securities is a party,
provided, further, that in the case of (x), (y) or (z), the party subject to
such obligation shall promptly notify the Company and the Trust of the details
of the required disclosure and cooperate with the Company or the Trust to
intervene to oppose, limit or condition such disclosure.

Section 7. Covenants of the Purchaser. The Purchaser covenants and agrees with
the Offerors that, during the period from the date of this Agreement to the
Closing Date, the Purchaser shall use its best efforts and take all action
necessary or appropriate to cause the Purchaser’s representations and warranties
contained in Section 5 to be true as of the Closing Date, after giving effect to
the transactions contemplated by this Agreement, as if made on and as of the
Closing Date. The Purchaser further covenants and agrees not to engage in
hedging transactions with respect to the Preferred Securities unless such
transactions are conducted in compliance with the Securities Act.

Section 8. Indemnification & Contribution.

8.1 Indemnification.

8.1.1 The Company and the Trust agree jointly and severally to indemnify and
hold harmless the Purchaser, the Purchaser’s affiliates, a Subsequent Purchaser
and their respective directors, officers, employees, shareholders, members and
agents and each person who “controls” any of the foregoing Persons within the
meaning of either the Securities Act or the Exchange Act (collectively, the
“Indemnified Parties”) against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at

 

19



--------------------------------------------------------------------------------

common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon the breach of any
representation, warranty or agreement of either Offeror contained herein and
agrees to reimburse each such Indemnified Party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Company or the Trust
may otherwise have.

8.1.2 In case any such action is brought against any Indemnified Party, the
Indemnified Party shall promptly notify the Indemnifying Party in writing and
the Indemnifying Party shall be entitled to assume the defense of such action,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses of such counsel, as incurred. Any
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Indemnified Party unless (i) the
employment of such counsel shall have been specifically authorized in writing by
the Indemnifying Party, (ii) the Indemnifying Party shall have failed to assume
the defense of such action or employ counsel reasonably satisfactory to the
Indemnified Party or (iii) the named parties to any such action (including any
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and the Indemnified Party shall have been advised by such counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Indemnifying Party (in which case the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of the Indemnified Party). In any such case, the Indemnifying Party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all Indemnified Parties and all such fees and expenses shall be reimbursed as
they are incurred. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the Indemnified Party
is or could have been a party and indemnity may be or could have been sought
hereunder by the Indemnified Party, unless such settlement, compromise or
judgment (i) includes an unconditional release of the Indemnified Party from all
liability on claims that are or could have been the subject matter of such
action and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of the indemnified party. The
Indemnifying Party shall indemnify and hold harmless the Indemnified Party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action effected with the Indemnifying Party’s
written consent (such consent not to be unreasonably withheld).

8.2 Contribution.

8.2.1 In order to provide for just and equitable contribution in circumstances
under which the indemnification provided for in Section 8.1 hereof is for any
reason held to be unenforceable for the benefit of an Indemnified Party in
respect of any losses, liabilities, claims,

 

20



--------------------------------------------------------------------------------

damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such Indemnified Party, as incurred, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Offerors, on the one hand, and the Purchaser, on the other hand, from the
offering of the Securities or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above, but also the
relative fault of the Offerors, on the one hand, and the Purchaser, on the other
hand, in connection with the statements, omissions or breaches, which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

8.2.2 The relative benefits received by the Offerors, on the one hand, and the
Purchaser, on the other hand, in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Securities (before deducting expenses)
received by the Offerors and the fees received by the Purchaser bear to the
aggregate of such net proceeds and the fees.

8.2.3 The Offerors and the Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 8.2 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8.2. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an Indemnified Party and referred to above in this Section 8.2 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
breach or alleged breach.

8.2.4 Notwithstanding any provision of this Section 8 to the contrary, the
Purchaser shall not be required to contribute any amount in excess of the total
discounts received by the Purchaser in connection with the purchase of the
Preferred Securities.

8.2.5 No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

8.2.6 For purposes of this Section 8.2, the Purchaser, each person, if any, who
controls the Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the respective partners, directors, officers,
employees and agents of the Purchaser or any such controlling person shall have
the same rights to contribution as the Purchaser, while each officer and
director of the Company, each trustee of the Trust and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Offerors.

8.3 Additional Remedies. The indemnity and contribution agreements contained in
this Section 8 are in addition to any liability that the Offerors may otherwise
have to any Indemnified Party.

 

21



--------------------------------------------------------------------------------

8.4 Additional Indemnification. The Company shall indemnify and hold harmless
the Trust against all loss, liability, claim, damage and expense whatsoever, as
due from the Trust under Sections 8.1 through 8.3 hereof.

Section 9. Rights and Responsibilities of Purchaser.

9.1 Reliance. In performing its duties under this Agreement, the Purchaser shall
be entitled to rely upon any notice, signature or writing which it shall in good
faith believe to be genuine and to be signed or presented by a proper party or
parties. The Purchaser may rely upon any opinions or certificates or other
documents delivered by the Offerors or their counsel or designees to the
Purchaser.

Section 10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Purchaser, by notice given to the Company and the
Trust prior to delivery of and payment for the Preferred Securities, if prior to
such time (i) a downgrading shall have occurred in the rating accorded the
Company’s debt securities or preferred stock by any “nationally recognized
statistical rating organization,” as that term is used by the SEC in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $25,000,000 stated liquidation value of Preferred Securities, (iii) a
suspension or material limitation in trading in securities generally shall have
occurred on the New York Stock Exchange, or (iv) there shall have occurred any
outbreak or escalation of hostilities, or declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the Purchaser’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities.

Section 11. Miscellaneous.

11.1 Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means
the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 4 hereof. The Disclosure
Schedule shall be arranged in paragraphs corresponding to the section numbers
contained in Section 4. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 4 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

 

22



--------------------------------------------------------------------------------

11.2 Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed:

If to the Purchaser, to:

Merrill Lynch International

4 World Financial Center

250 Vesey Street, 7th Floor

New York, New York 10080

Attn: Prabu Soundararajan/Greg McGuffin

if to the Offerors, to:

Medallion Financial Corp.

437 Madison Avenue, 38th Floor

New York, New York 10022

Telephone: 212-328-2100

Facsimile: 212-328-2121

Attention: Jeffrey Yin

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next-day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The
Purchaser, the Company, and their respective counsel, may change their
respective notice addresses, from time to time, by written notice to all of the
foregoing persons.

11.3 Parties in Interest, Successors and Assigns. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and the affiliates, directors, officers, employees, agents and
controlling persons referred to in Section 8 hereof, their successors, assigns,
heirs and legal representatives, and any Subsequent Purchaser, any right or
obligation hereunder. None of the rights or obligations of the Company or the
Trust under this Agreement may be assigned, whether by operation of law or
otherwise, without the Purchaser’s prior written consent. The rights and
obligations of the Purchaser under this Agreement may be assigned by such party
without the Company’s or the Trust’s consent; provided that the assignee assumes
the obligations of such party under this Agreement.

11.4 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

11.5 Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an

 

23



--------------------------------------------------------------------------------

original, but all such counterparts shall together constitute one and the same
instrument. This Agreement may be executed by any one or more of the parties
hereto by facsimile which shall be effective as delivery of a manually executed
counterpart hereof.

11.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

11.7 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

11.8 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST
ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

11.9 Entire Agreement. This Agreement, together with the Operative Documents and
the other documents delivered in connection with the transactions contemplated
by this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

11.10 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Purchaser’s rights and privileges shall be
enforceable to the fullest extent permitted by law.

11.11 Survival. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust and their
respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Purchaser, the Company or the
Trust or any of their respective officers, directors, trustees or controlling
persons, and will survive delivery of and payment for the Preferred Securities.
The provisions of Sections 2.4 and 8 shall survive the termination or
cancellation of this Agreement.

Signatures appear on the following page

 

24



--------------------------------------------------------------------------------

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

Very truly yours,

 

MEDALLION FINANCIAL CORP. By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chairman and Chief Executive Officer MEDALLION
FINANCING TRUST I By:   Medallion Financial Corp., as Depositor By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chairman and Chief Executive Officer

CONFIRMED AND ACCEPTED

as of the date first set forth above

 

MERRILL LYNCH INTERNATIONAL, as Purchaser By:  

/s/ James Newsome

Name:   James Newsome Title:   Director, Mgr